Citation Nr: 0506273	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  96-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran had active service from December 1969 to December 
1971.  The Board notes that the veteran was also enlisted 
from November 1974 to February 1983.  Notwithstanding, a 
December 1986 Administrative decision has held that the 
conditional discharge for the period of service from November 
13, 1974 to February 18, 1980, is considered to have been 
issued under conditions other than honorable for VA purposes 
and is not a bar to VA benefits.  However, the discharge for 
the period of service from February 19, 1980 to February 18, 
1983, is considered to have been issued under dishonorable 
conditions and is a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no  medical evidence of a nexus between the 
veteran's lumbosacral strain and his period of service.

3.  There is no medical evidence of a nexus between the 
veteran's headaches and his period of service


CONCLUSIONS OF LAW

1.  A lumbosacral strain was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R.           §§ 3.303, 3.304 
(2004).

2.  Headaches were not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 1995 rating decision, a November 
1995 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in June 1996 and June 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in April 2003 and February 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also informed of what he could do 
to help with his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in April 2003 
and February 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in July 1994.  Thereafter, 
the RO issued a rating decision in March 1995.  In April 2003 
and February 2004, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in April 2003 and February 
2004 was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SSOC was mailed to the appellant in June 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

1.  Lumbosacral Strain
The Board finds that the medical evidence of records does not 
support the veteran's contention that his lumbosacral strain 
is related to his period of service.  Service medical records 
are negative for treatment or complaints of low back pain or 
a lumbosacral strain.  The Board does note that the veteran 
did receive treatment for back pain in June 1975; however, 
this was associated with an injury to the thoracic spine.  
Moreover, post-service medical records do not provide a nexus 
between the veteran's current lumbosacral disorder and 
service.

The veteran presented for a March 1995 VA spine examination.  
Subjective complaints included pain in the back and numbness 
in the left arm and leg.  He stated he was injured in a jeep 
accident, while in service, and has had problems ever since.  
The veteran walked with a peculiar limping gait with the limp 
on the left side.  He had a positive straight leg raise 
bilaterally at 40 degrees.  He had a negative cross leg exam.  
The veteran could sit with his legs fully extended. Lumbar 
exam revealed flexion to 85 degrees; extension to 30 degrees; 
lateral flexion to 40 degrees and rotation to 35 degrees.  
The examiner opined that there appeared that the veteran had 
a psychological overlay to his problem.  The veteran was able 
to perform the range of motion functions fairly well bit he 
did it in the most peculiar fashion.  The veteran was 
diagnosed with a history of lumbar pain with complaint of 
numbness in the left arm and leg but with fairly normal range 
of motion.   X-rays of the lumbar spine were essentially 
negative.

The veteran has also submitted VA treatment records.  August 
1994 MRI readings reveal an assessment of low back syndrome; 
upon examination there was no low back tenderness.  August 
1994 x-rays of the lumbosacral spine revealed that the 
vertebral bodies were in normal alignment; the interspaces 
were of average width; and there was no evidence of fracture, 
dislocation, bone destruction or any other significant bone 
or joint abnormality.  A December 1994 notation revealed that 
he veteran had long history of cervical and lumbar strains; 
however, that the physical findings do not correlate with the 
subjective complaints.  In a December 1994 orthopedic note, 
the treating physician related that he veteran had a long 
history of injuries to his neck and lower back.  The veteran 
related that he had injured both his neck and lower back in 
car accidents that occurred in the early 1970's; in the early 
1980's; and in 1984.  Additionally, he had worker's 
compensation injury to the same area in 1989.  The veteran 
stated that he is in constant pain.  Examination revealed 
that he guards the back, but can move forward with flattening 
of the lumbar spine to about 60 degrees upright.  The 
examiner found no obvious atrophy in the lower limbs and he 
could stand on the tiptoes and walk on heels.  The impression 
was complaints of cervical and lumbar spine, cause 
undetermined.  A February 1999 report redacted that a 1995 
MRI revealed diffuse canal narrowing resulting in spinal 
stenosis at the cervical level combined with facet and 
ligamentous hypertrophy in the lumbar spine.  Examination 
results revealed limited range of motion of the lumbar spine; 
lumbar lordosis was decreased; and gross manual muscle 
testing key muscle groups all four extremities seemed to 
indicate possible weakness in the anterior compartment of the 
left leg.  Deep tendon reflexes were maintained and grossly 
symmetrical and there was no Hoffman or Babinski sign.  The 
impression was cervical and lumbar syndrome.  The veteran was 
also treated for low back pain in March, June, December 1998, 
and in January, March, and May 1999. The Board notes that 
although the treatment records provide evidence of a current 
disorder they do not provide a nexus to service.

The veteran reported for an additional VA spine examination 
in May 1997.  Physical examination revealed a slight limp on 
the left, which the examiner believed to be psychogenic in 
origin and not based on objective organic disease because the 
limp was quite peculiar and not suggestive of organic 
disease.  The veteran was able to move around the room 
easily.  He could walk on his toes and heels and he could 
fully squat.  Examination of spine revealed fairly normal 
contours.  He had no deformities, no perivertebral muscle 
spasms or rigidity.  He had no real focal or localized 
tenderness, but rather generalized tenderness.  The veteran 
demonstrated overt pain behavior throughout the examination.  
Consisting of guarding, bracing, rubbing, grimacing and 
sighing.  The veteran's lumbar motions were dysmetric as far 
as their rhythm but as far as their motions these were 
perfectly normal.  The examiner detected no atrophy, muscular 
paresis, sensory deficits, weakness, pathological reflexes of 
clonus, Hoffman reflexes, or tremors.  The examiner's 
impression was lumbar spine pain.  The examiner also 
discussed that there were psychological factors affecting the 
veteran's physical condition; the veteran's subjective 
symptoms were much greater than his objective and organic 
abnormalities.  The examiner could find no significant 
objective joint disease or neurological disorder. 

In light of the aforementioned, the Board finds that there is 
no medical evidence of record to substantiate a nexus between 
the veteran's period of service and any current lumbosacral 
strain.  The Board notes that the earliest post-service 
treatment record for low back pain are from 1994, more than 
ten years after the veteran's period of service.  Moreover, 
the veteran has experienced several injuries to his neck and 
back following service.  Finally, none of the treatment 
records or the VA examinations substantiate a nexus between 
service and the veteran's current low back disorder.  The 
Board acknowledges the veteran's contentions regarding the 
impact of service on his lower back; however, personal 
opinions, offered without the benefit of medical training or 
expertise, are not competent evidence required to determine 
an etiologic relationship between his lumbosacral strain and 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  The Board finds that there is no evidence of a nexus 
to service and that service connection for lumbosacral strain 
is not warranted.  38 C.F.R. § 3.303.


2.  Headaches
The Board finds that the medical evidence of records does not 
support the veteran's contention that his headaches related 
to his period of service.  Service medical records are 
negative for treatment or complaints of headaches.  Moreover, 
post-service medical records do not provide a nexus between 
the veteran's current headaches and service.  

VA treatment records reveal complaints, in July 1996, of 
intermittent pressure like pain, which gets worse throughout 
the day and left side headaches; and, in March 1998, 
complaints of left-sided headaches.   However, the Board 
notes that the treatment records do not provide any nexus to 
service and the earliest notation regarding the veteran's 
headaches is from June 1996, more than ten years after 
service.    

The veteran presented for a March 1995 VA general 
examination.  The veteran stated that his headaches began 
around 1983, after his period of service.  The pain is around 
his left eye with blurring of vision.  It extends from the 
temple on back of the occiput and from the left side of the 
head; it lasts two to three days; and it causes frustration 
and occurs fairly frequently.  Physical examination revealed 
normal ear, nose and throat exams and normal neck vessels.  
The veteran did have pain in the muscles of his neck on 
turning his head from right to left; and he had tenderness in 
the back of his neck.  The examiner's diagnosis was that the 
veteran has two kinds of headaches 1) musculoskeletal and 2) 
migraine type.

During a May 1997 VA general examination the veteran reported 
frequent headaches, always left frontal in origin, sometimes 
very severe; very light sensitive; occasionally with nausea.  
At the time of examination, the veteran was not on medication 
for the headaches.  General physical examination results were 
unremarkable and the examiner's diagnosis was chronic 
headaches, possibly cluster headaches.  

Finally, the veteran also reported for a May 1997 VA mental 
disorders examination.  Subjective complaints included strong 
headaches, left-sided, pressure type, allegedly making the 
eyes bulge out and with occasional loss of vision.  The 
veteran did not report throbbing, photophobia or vomiting.  
The examiner noted that with regards to his headaches he had 
been diagnosed with migraine; however, "from what we have 
seen, this veteran is not correctly seen as migraine but it 
is possible to assume an atypical hemiplegic type of 
migraine.  These conditions are usually congenital and not 
post-traumatic even if they start to show at a later stage in 
life.  So with regard to his headache syndrome, I doubt that 
this is related either to his jeep accident or any other 
experience that he had in service."  

The Board acknowledges the veteran's contentions that his 
headaches related to his period of service; however, the 
medical evidence of record does not support this contention.  
Medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit , 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 495.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
appeal is denied.


ORDER

Service connection for a lumbosacral strain is denied.
Service connection for headaches is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


